Opinion issued September 15, 2015




                                           In The
                                     Court of Appeals
                                          For The
                                  First District of Texas
                               ————————————
                                   NO. 01-15-00591-CV
                                ———————————
                  COMPACTA CONSTRUCTION, INC., Appellant
                                             V.
                   LARG MANAGEMENT GROUP LLC, Appellee



                        On Appeal from the 215th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2015-22315


                              MEMORANDUM OPINION

       This is an appeal from a judgment signed June 12, 2015. On August 26, 2015, the

parties filed a joint motion to dismiss the appeal with prejudice in order to effectuate a

compromise and settlement agreement. See TEX. R. APP. P. 42.1.

       The motion is granted, and the appeal is dismissed with prejudice. See TEX. R.

APP. P. 42.1(a)(2), 43.2(f). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(2). We dismiss all other pending motions as moot.

                                    PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.




                                           2